Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 69-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10065023. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite nearly identical subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 69 recites the limitation “the one or more electrical contacts”.  There is insufficient antecedent basis for this limitation in the claim. In addition, the examiner is unclear as to whether 
Claim 72 recites the limitation “the one or more electrical contacts”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 75, 76 recites the limitation “the one or more electrical contacts”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 76 recites the limitation “the one or more electrical contacts”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 69, 73, 75-78, 83-85 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Christian (US 5240437)
Regarding claim 69, Christian discloses a female coupler for an elongate medical device (abstract), the female coupler (Fig 2) comprising: a body (27) defining a longitudinal cavity (42), the cavity configured to receive a male coupler (col. 4, lines 32-34, 65-67); one or more 
Regarding claim 73, Christian discloses further comprising: at least two electrical contacts (46a) arranged along the cavity (42) (col. 4, lines 40-45, col. 5, lines 9-11), wherein the magnetic shielding layer (41) is disposed radially around the at least two electrical contacts (col. 4, line 25-27, col. 5, lines 5-15)
Regarding claim 75, Christian discloses wherein the magnetic shielding layer (41) is disposed radially between an outer portion of the body (44) and the one or more electrical contacts (46a).  
Regarding claim 76, Christian discloses further comprising at least one electrical wire (28a) coupled with a respective one of the one or more electrical contacts (col. 5, lines 1-15).  
77. (New) The female coupler of claim 76, wherein the at least one electrical wire (28a) passes within the cavity (42) (col 4, lines 1-15).  
Regarding claim 77, Christian discloses wherein the at least one electrical wire (28a) passes within the cavity (col. 5, lines 6 -14). 
Regarding claim 78, Christian discloses wherein the magnetic shielding layer (41) is configured to shield the at least one electrical wire (28a) from electromagnetic interference (col. 5, lines 1-15) (wherein the examiner notes that 41 is made of beryllium copper which is a typical material used for electromagnetic shielding and therefore, the wire (28a) will be shielded from electromagnetic interference).  

Regarding claim 84, Christian discloses wherein the at least one electrical wire (28a) passes within the cavity (col. 5, lines 6 -14). 
Regarding claim 85, Christian discloses wherein the magnetic shielding layer (41) is configured to shield the at least one electrical wire (28a) from electromagnetic interference (col. 5, lines 1-15) (wherein the examiner notes that 41 is made of beryllium copper which is a typical material used for electromagnetic shielding and therefore, the wire (28a) will be shielded from electromagnetic interference).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 70-72, 74 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christian (US 5240437)
Regarding claim 70, Christian does not expressly disclose wherein the magnetic shielding layer comprises at least one of mu-metal or nickel-iron. Christian teaches wherein the magnetic shielding layer comprises beryllium copper. It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use beryllium copper as a magnetic shielding layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 71 and 74, Christian does not expressly disclose wherein the magnetic shielding layer comprises a tube. Christian teaches the use of a magnetic shielding layer (41). It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use a tube shape as a magnetic shielding layer, since it has been held to be within the 
Regarding claim 72, Christian discloses wherein the magnetic shielding layer (41) is disposed radially between an outer portion of the body (44) and the one or more electrical contacts (46a or 32) (col. 4, line 25-27, col. 5, lines 5-15).
Regarding claim 74, Christian does not expressly disclose wherein the magnetic shielding layer comprises a tube. Christian teaches the use of a magnetic shielding layer (41). It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use a tube shape as a magnetic shielding layer, since it has been held to be within the general skill of a worker in the art to select a known shape on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YASMEEN S WARSI/            Examiner, Art Unit 3791                                                                                                                                                                                            
/ALLEN PORTER/            Primary Examiner, Art Unit 3792